Citation Nr: 0022786	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-16 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected gout with seronegative polyarthritis of 
the shoulders, elbows, wrists, knees, and small joints of the 
hands and feet with involvement of the flexor tendons of the 
arms, on appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



REMAND

The veteran had active service from June 1979 to August 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for gout with seronegative polyarthritis of the 
shoulders, elbows, wrists, knees, and small joints of the 
hands and feet with involvement of the flexor tendons of the 
arms, evaluated as 40 percent disabling.

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  Relevant evidence, consisting of treatment 
records from the Naval Hospital in Jacksonville, Florida, was 
received at the RO subsequent to the most recent September 
1998 statement of the case.  When additional evidence is 
received by the RO prior to transfer of the records to the 
Board after an appeal has been initiated, they will be 
referred to the appropriate rating activity for review and 
disposition.  If the statement of the case and any prior 
supplemental statements of the case were prepared before the 
receipt of the additional evidence, a supplemental statement 
of the case will be furnished to the appellant and his or her 
representative, unless the evidence duplicates evidence 
already of record that was discussed in a prior statement or 
supplemental statement of the case, or the evidence is not 
relevant to the issue on appeal.  38 C.F.R. § 19.37(a) 
(1999).  The RO did not consider this evidence or prepare a 
supplemental statement of the case concerning the issue on 
appeal.

Joint pains are evaluated with reference to Diagnostic Code 
5002, rheumatoid arthritis, which can be rated as an active 
process or for chronic residuals.  That requires rating 
chronic residuals such as limitation of motion or ankylosis 
under the appropriate code for the specific joint involved.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The ratings for active process 
will not be combined with the residual ratings for limitation 
of motion or ankylosis.  The higher evaluation is to be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (1999).

An additional VA examination to identify all residuals of the 
service-connected disability and the severity thereof would 
be helpful, to include whether greater limitation of motion 
or additional functional loss is likely to arise on use or 
during flare-ups.  See 38 C.F.R. §§ 4.40 and § 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the 
veteran should be re-examined on remand.

Any additional medical records showing treatment for the 
veteran's service-connected gout could also prove relevant, 
and should be requested on remand.  The veteran indicated 
that he sees a private rheumatologist; however, the RO has 
not obtained these records.

Accordingly, the case is REMANDED for the following 
development:  

1.  Request that the veteran provide a 
list of those who have treated him for his 
service-connected gout with seronegative 
polyarthritis of the shoulders, elbows, 
wrists, knees, and small joints of the 
hands and feet with involvement of the 
flexor tendons of the arms since 1997 and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in any treatment 
received at any VA facilities, from any 
private doctors (including his private 
rheumatologist), and at the Naval Hospital 
in Jacksonville, Florida. 

With respect to any VA Medical Centers, 
all records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. § 3.159(c).

2.  After obtaining as many of the above 
records as possible, afford the veteran 
an appropriate VA examination(s).  The 
examiner(s) should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the 
examiner(s) is asked to indicate that he 
or she has reviewed the claims folder.  
All necessary tests, including X-rays if 
indicated, should be conducted, and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report(s).

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected gout, including any 
joint, muscular, and/or neurological 
residuals.  All joints affected by the 
condition should be identified. 

The examiner(s) should report the range 
of motion measurements for all affected 
joints (i.e., shoulders, elbows, wrists, 
knees, hands, feet, arms, etc.) in 
degrees, and should also indicate what 
would be the normal range of motion for 
the particular joints.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the joints are used repeatedly.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  Each affected 
joint should be evaluated and discussed 
separately.

The examiner(s) should also state 
whether there is any evidence of 
ankylosis of any affected joints, and if 
so, to what extent.  The severity and 
extent of any neurological or muscular 
impairment, if present, should also be 
determined.

The examiner(s) should further discuss 
the frequency, duration, and severity of 
exacerbations of the veteran's service-
connected condition, and state whether 
or not he suffers from weight loss and 
anemia productive of severe impairment 
of health, or whether his condition is 
totally incapacitating.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the condition 
at issue, such testing or examination is 
to be accomplished.

3.  Review the claims folder and ensure 
that ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination report(s).  
Ensure that the medical report(s) is 
complete and in full compliance with the 
above directives.  Remand instructions of 
the Board are neither optional nor 
discretionary.  If the report(s) is 
deficient in any manner or fail to provide 
the specific opinions requested, it must 
be returned to the physician for 
correction.  38 C.F.R. § 4.2 (1999); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  In so doing, 
review the evidence of record at the time 
of the December 1997 rating decision that 
was considered in assigning the original 
disability rating for the service-
connected condition, then consider all 
the evidence of record to determine 
whether the facts showed that the veteran 
was entitled to a higher disability 
rating at any period of time since his 
original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999). 

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

